Citation Nr: 1720052	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-38 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for PTSD.  

In June 2010, the Veteran testified during a personal hearing before a Decision Review Officer (DRO) at the RO.  In September 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of each hearing are of record.  

In December 2011, the Board remanded the claim for service connection for an acquired psychiatric disorder for further development.  In that action, the Board noted that during the 2011 Board hearing, the Veteran's representative had indicated that the Veteran had been diagnosed as having bipolar disorder.  The Board therefore construed the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD, regardless of the precise diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  The matter was again remanded in November 2014 for additional development.  

The issue of entitlement to service connection for an acquired psychiatric disability was then denied by the Board in a September 2015 decision.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision denying service connection for an acquired psychiatric disorder, which motion was granted by the Court that same month.  

In December 2016, the Board again remanded the matter for further development.  Upon completion of that development, the RO issued a supplemental statement of the case (SSOC) in January 2017 wherein it continued to deny the Veteran's claim of service connection for an acquired psychiatric disorder.  The appeal was recertified to the Board the following month. 


FINDING OF FACT

A current acquired psychiatric disability was not incurred during or as a result of military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, as previously determined by the Board in its 2015 decision that was appealed to the Court, the Veteran was adequately informed of the information and evidence necessary to substantiate the claim for service connection for an acquired psychiatric disorder, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim by way of a June 2009 notice letter.  In this regard, the Board points out that the parties' Joint Motion included no reference to the Board's finding that VA had complied with its duty to notify via the letter sent to the Veteran in June 2009.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the Veteran had a meaningful opportunity to participate in the development of his service connection claim.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the service connection matter decided herein has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matter being denied exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist, as the Veteran has been afforded multiple VA examinations in connection with his claim, which examinations were provided by a qualified medical professionals.  In compliance with the terms of the parties' Joint Motion, the Board sought an addendum medical opinion.  The VA examination and opinion reports, along with the other lay and medical evidence of record, contain sufficient information for the Board to rely upon to evaluate the merits of the claim decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4) (2016).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  There are particular regulatory requirements for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Specifically, service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016).

The Veteran contends that he incurred an acquired psychiatric disability, specifically bipolar disorder and/or PTSD, during or as a result of service.  At the outset, and as previously determined by the Board in its 2015 decision, although the Veteran reported depression/excessive worry and trouble sleeping on his August 1971 report of medical history, the Veteran was accepted and enrolled for service and the induction examination did not reveal any psychiatric disability.  Accordingly, the Veteran is presumed to have been in sound condition upon entry into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).   

Service treatment records document that the Veteran was diagnosed with passive aggressive personality disorder manifested by stubbornness, passive obstructionism, and poor frustration tolerance in a February 1972 psychiatric evaluation.  The psychiatrist specifically found no psychiatric diseases.  

The earliest mental health treatment records in the claims file are dated more than 35 years after discharge.  VA treatment records in 2008 and 2009 demonstrate diagnoses of bipolar disorder; however, a June 2010 VA treatment record states that a diagnosis of PTSD seemed like a better fit for this Veteran.  An October 2010 psychiatric evaluation found no evidence of bipolar disorder.  

The Veteran reported that he received treatment for bipolar disorder while incarcerated; however, despite being provided with the opportunity to do so, he has not provided VA with authorization to obtain those records and has not supplied those records himself. 

Bipolar disorder has not been demonstrated upon VA examination.  Indeed, a June 2010 VA examiner found that the Veteran did not have any symptoms of mania or of hypomania and did not have bipolar disorder.  The examiner further stated that there was nothing in his military file that suggests that the Veteran may have been suffering from bipolar disorder or from any prodrome of it.  

When examined in March 2015, the VA examiner stated that the Veteran did not describe symptoms meeting the diagnostic criteria for bipolar disorder during the present evaluation and that it appeared that VA treating sources have also concluded that he does not suffer from bipolar disorder.  The examiner stated that that diagnosis is a historical diagnosis that reportedly was made while the Veteran was incarcerated, although those records are not available for review.  The examiner concluded that it is improbable that the Veteran suffers from bipolar disorder.  

Based on the following, the Board finds that the evidence does not demonstrate that the Veteran has or has had a current bipolar disorder since the institution of the claim.  The Board points out that it reached this same conclusion in its September 2015 decision denying the Veteran's claim for service connection for an acquired psychiatric.  No evidence has been received since that time that would cause the Board to reexamine its prior finding.  Further, the parties' Joint Motion does not address the Board's finding in this regard and does not in any way suggest that the Board's finding was erroneous or should be reexamined.  

Turning to whether the evidence of record supports an award of service connection for PTSD, as discussed above, service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the DSM criteria; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f). 

In the instant case, the Veteran has reported a variety of in-service stressors involving verbal and physical abuse.  Notably, unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  There is an exception for claimed non-combat stressors that are related to the veteran's "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304 (f)(3).  However, as the Veteran's claimed stressors are not related to "fear of hostile military or terrorist activity," the exception does not apply in this case.  

VA regulations further provide that in the case of a claimed in-service stressor based on personal assault, evidence other than the Veteran's service records can corroborate the occurrence such stressor.  38 C.F.R. § 3.304 (f)(5).  Indeed, service records may not contain evidence of personal assault, and alternative sources, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Moreover, pursuant to 38 C.F.R. § 3.304(5), medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011).

Here, the evidence of record shows that the Veteran has been diagnosed as having PTSD.  In October 2010, the Veteran was seen for a VA neuropsychological evaluation, to include psychological testing.  A review of evaluation report, shows that the Veteran reported that "the onset of his psychological issues began after he experienced significant physical and verbal abuse during military training in 1971."  The Veteran reported that he was struck with a fire extinguisher, which resulted in hospitalization at Chanute Air Force Base for rubella and pneumonia, resulting from being intentionally sprayed with a high-pressured hose.  The Veteran also related that he was issued a restraining order by the base commander for his own protection.  The Veteran reported that he developed a psychological reaction due to these traumatic experiences.  Ultimately, based on the results of psychological testing, combine with the Veteran's self-report and clinical presentation, the VA clinician found that the Veteran "meets the diagnostic criteria that are most consistent [PTSD] presumed to be associated to military trauma."  This diagnosis, however, is based solely upon the Veteran's reports of verbal and physical abuse in service.  Although the clinician found the Veteran to be a "fair historian," the clinician noted that records related to the reported events were not available for review.  The Board also finds no evidence to corroborate the Veteran statements and he has not provided the information necessary to corroborate his reports.  Ultimately, based on the totality of the evidence of record as will be discussed in further detail below, the Board cannot conclude that the October 2010 VA clinician's opinion is sufficient to corroborate the occurrence of the claimed stressor, upon which the diagnosis of PTSD was presumed.  This is so because the Veteran is not credible in his reporting of the incidents alleged to have occurred in service.

In this regard, the Board notes that the Veteran underwent a VA PTSD examination in March 2015.  Although in their Joint Motion, the parties agreed that the March 2015 examination was inadequate because the examiner did not adequately consider the October 2010 neuropsychology evaluation report and because the examiner required "unequivocal markers" of an in-service assault, the examiner also provided detailed reasons for why he found reason to question the Veteran's credibility, and, upon review of the record, the Board agrees that the Veteran is not credible with regard to the reporting of alleged in-service stressors.

Specifically, as discussed by the March 2015 VA examiner, the Veteran seemed preoccupied with having been mistreated during military service and yet did not endorse any specific situation that would meet the stressor criterion.  The Veteran reported that at no time did he feel that his life was in danger, or that he would be severely injured, even though he did report having been soaked with water in subzero temperature and having been left alone in a "smokehouse" during a training exercise.  He reported that he felt that he was able to handle himself well in those situations and that he was aware that they were training exercises and he was not at risk.  

The examiner also noted that although the Veteran had repeatedly referred to having been mistreated during military service, there is no evidence in the records available to confirm that he was mistreated as he has reported.  The Board has reviewed the Veteran's service records and also finds no evidence that would support the Veteran's assertions of verbal and physical abused in service.

The examiner further noted that the Veteran carries a diagnosis of antisocial personality disorder, and that it is not uncommon for people with that disorder to fail to accept responsibility for their own problems and to look for other sources to blame.  The examiner found that during the examination, the Veteran made statements that are so notably at variance with events as documented in his military personnel record that his account does not rise to the level of credibility.  As an example, the examiner noted that the Veteran stated that on one occasion he was considered absent without leave because of having been hospitalized and that on another occasion he was considered absent without leave but he was actually in unassigned housing and the Air Force was well aware of his location.  The examiner noted that neither of these assertions is supported by the military personnel record.  

Again, the Board has reviewed the Veteran's records and can also find no evidence to support the Veteran's account in this regard.  Service personnel records do demonstrate that the Veteran was absent without leave multiple times in November and December 1971 and that he had an assigned room that he was not in.  In one instance in December 1971, when they found the Veteran, he was in a different room and he lied about who he was to the officer looking for him.  Another December 1971 record indicated that the Veteran was absent without leave because he was visiting his girlfriend.  Furthermore, the Board notes that there is no record of the Veteran being found absent without leave because he was in the hospital.  


The examiner also noted the Veteran's assertion that on one occasion he assaulted the master sergeant whom he blamed for his mistreatment in the military.  Notably, there is no record that such an assault took place.  The examiner indicated, and the Board agrees, that had the assault occurred described by the Veteran, it is likely that the Veteran would have been prosecuted.  The examiner concluded that it is far more likely that the personnel record is accurate, and that the Veteran reported his history in a self-serving manner that is not congruent with the facts.  Such behavior, the examiner explained, would not be uncommon in an individual with antisocial personality disorder.  The examiner concluded that although it is entirely possible that the Veteran was not treated well during military service, there is nothing in the records that would allow the examiner to substantiate that any portion of the Veteran's account occurred in the manner that he described it.  As such, the examiner could not conclude that the Veteran has PTSD that is etiologically related to an in-service stressor.  

In January 2017, an addendum opinion was prepared by the examiner who had examined the Veteran in March 2015.  The examiner reiterated much of his earlier opinion, and then stressed that although Veteran claims to have been mistreated during military service, with mistreatment causing misbehavior and separation from service, there is little evidence that would support his claims.   The examiner went on to highlight the discrepancies between the Veteran's accounts and what is documented in the military records, noting that although the Veteran apparently was hospitalized for pneumonia during military service it is not clear that pneumonia was caused by being deliberately sprayed with water during a training exercise.  The examiner also pointed out the Veteran claimed to have contracted both pneumonia and rubella due to that incident, but records note only an upper respiratory infection with possible exposure to rubella.  The examiner further pointed to the fact that the Veteran had claimed that hospitalization had resulted in at least one of his unexcused absences from military duty, but that the reported date of hospitalization does not appear consistent with those absences.

Regarding the October 2010 neuropsychological evaluation, the examiner pointed out that the clinician had diagnosed PTSD "presumably" due to events from military service, but noted that "the author acknowledges that no relevant documentation to support that presumption was available for her review."  The examiner also noted that Veteran was diagnosed at that time not only with PTSD, but also with antisocial personality disorder, which diagnosis the examiner felt was supported by psychological testing done at the time.  The examiner explained that "[o]ne of the diagnostic characteristics of antisocial personality disorder is deceitfulness, and another is a lack of respect for rules and regulations," pointing out that the Veteran "exhibited both of these behaviors during military service" as demonstrated, for example, by "claiming to be another service member entirely in an effort to avoid having to go to duty or be disciplined, as noted in military personnel records (see, for example, statement of Larry W Huber, SSgt regarding events of 12/14 and 12/15, 1971)."  The examiner also noted that during the October 2010 neuropsychological evaluation, the Veteran had reported having been diagnosed with bipolar disorder during military service, when the actual diagnosis was passive-aggressive personality disorder.   

Ultimately, the examiner concluded that the Veteran's lay testimony "is not credible," noting the frequent contradictory statements the Veteran had made when examined in March 2015, to include stating he was given a plane ticket home from service, and later stating it was a bus ticket.  The examiner further opinioned that it is at least as likely as not that misbehavior noted during military service reflects behavior characteristic of antisocial personality disorder, rather than a response to specific incidents of mistreatment, noting that the Veteran had a history of exposure to violence both prior to and following military service.  The examiner felt it "far more likely that premilitary and postmilitary violence caused [the Veteran's] PTSD symptoms, rather than mistreatment that he reported during military service, if that mistreatment actually occurred."

Ultimately, upon review of the evidence, the Board concludes that the evidence does not demonstrate that the Veteran incurred PTSD as a result of service as a diagnosis of PTSD has not been made based upon a corroborated stressor.  As discussed above, the Board does not find the October 2010 VA clinician's opinion sufficient to rely upon to corroborate any claimed stressor.  The clinician's use of "presumably" indicates some level of uncertainty.  Indeed, the clinician pointed out that the supporting records had not been provided for review.  Further, that clinician did not discuss or address the inconsistencies in the Veteran's reporting or consider that the Veteran's service records tell a different story from what is oft reported by the Veteran.  Indeed, the Veteran's reports regarding his in-service events are significantly different than what is documented in the service personnel records.  Given these inconsistencies, the March 2010 examiner concluded, and the Board agrees, that the Veteran's reports regarding the in-service events or stressors are not credible.  As such, any diagnosis of PTSD cannot be linked to service as the only stressors reported are based solely on the Veteran's statements.  

Lastly, the Board notes that the March 2015 VA examiner also diagnosed persistent depressive disorder, despite the fact that the Veteran stated that he did not consider himself to be depressed at that time.  The examiner stated that there are many events in the Veteran's life that could contribute to depression, including the loss of his mother at an early age, growing up in a violent neighborhood with limited family support, a history of repeated incarcerations, and current medical problems.  Given that there was only the Veteran's questionable account to link the Veteran's current depression to service and given that there are many other possible causes for his depression, the examiner concluded that it there is less than a 50 percent probability that any depression he might experience at this time was caused by or incurred during military service.  

The Board thus concludes, based upon the foregoing, that the weight of the evidence is against the claim for service connection for an acquired psychiatric disability.  The February 1972 in-service psychiatric evaluation specifically found that there were no psychiatric diseases present.  The evidence does not demonstrate that the Veteran has or has had bipolar disorder.  In addition, the evidence does not demonstrate that the Veteran has PTSD based upon a verified stressor or that depression is etiologically related to service.  Accordingly, the only evidence of record supporting the finding of a nexus between any current acquired psychiatric disability or symptom and service are the statements of the Veteran, which both the March 2015 VA examiner and the Board have determined are not credible.  

To the extent that the Veteran has been diagnosed as having a personality disorder, the Board notes that personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2016); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

Finally, the Board notes that the Veteran has been diagnosed as having alcohol and polysubstance abuse and dependence throughout the claim, including during the June 2010 VA examination and an August 2014 VHA opinion.  The Board notes that in Allen v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  237 F.3d 1368, 1376 (Fed. Cir. 2001).  The Federal Circuit, however, further held that compensation may be paid for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit explained that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

In this case, there is no evidence that the alcohol or polysubstance abuse disorders are secondary to a service-connected disability, particularly as a service-connected disability has not been established.  As such, service connection is not warranted for either disorder.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disability is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


